Exhibit 10.1

Fogo de Chão, Inc.

2015 Omnibus Incentive Plan

NOTICE OF RESTRICTED STOCK AWARD

2017 Grant—Performance Vesting

You have been granted a restricted stock award (this “Award” or “Restricted
Stock”) on the following terms and subject to the provisions of Attachment A and
the Fogo de Chão, Inc. 2015 Omnibus Incentive Plan (the “Plan”). Unless defined
in this award agreement (including Attachment A and Exhibit A therein, this
“Agreement”), capitalized terms will have the meanings assigned to them in the
Plan. In the event of a conflict among the provisions of the Plan, this
Agreement and any descriptive materials provided to you, the provisions of the
Plan will prevail.

 

Participant:

   [●] (the “Participant”)

Grant Date:

   [●] (the “Grant Date”)

Number of Shares:

   [●] Shares

Vesting Schedule:

  

The number of Shares subject to this Award is referred to as the “Target Award.”
The Target Award may be increased or decreased depending on the level of
attainment of Performance Goals for the applicable Performance Period. Subject
to the provisions of the Plan and the acceleration provisions contained herein,
your Award will vest as set forth below; provided that vesting will cease upon
termination of your employment (except as set forth below in Sections E and F
below). Any Shares that did not become vested prior to your termination of
employment or that do not become vested according to the provisions in Section E
or F below shall be forfeited immediately following the date of termination of
your employment. Settlement and distribution of vested Awards shall be pursuant
to Sections E, F and G below.

Section A. Certain Definitions. For purposes of this Award, the following terms
shall have the following meanings:

“Performance Measure-Based Shares” means performance-based restricted Shares (as
defined in the Plan). Performance Measure-Based Shares may include Revenue
Performance Measure-Based Shares and EPS Performance Measure-Based Shares.

“Performance Goal” means the level of performance that must be attained for the
Performance Period for threshold, target and maximum vesting, each of which may
be subject to ratchets as determined by the Board (or Board committee).



--------------------------------------------------------------------------------

“Performance Ratchets” for the Performance Period means one or more financial
measures, as determined by the Board (or Board committee). The Performance
Ratchets for this Target Award for the Company’s Total Revenue and Earnings per
Share are on the schedule set forth on Attachment B, which will be applied to
the applicable Performance Goal to determine the percentage of the Target Award
vested, subject to Sections E and F below. The Board (or Board committee) shall
provide how the Performance Measure will be adjusted, if at all, as a result of
extraordinary events or circumstances, as determined by the Board (or Board
committee).

“Performance Period” means the period beginning on first day of the fiscal year
following the date on which the Equity Grant Date occurs (“First Date”) and
ending on the last day of the fiscal year in which the third anniversary of the
Equity Grant Date occurs (for example, for a grant made in 2017, the Performance
Period shall be 2018-2020).

Section B. Revenue Performance Measure-Based Shares. Fifty percent (50%) of the
Target Award (the “Revenue Performance Measure-Based Shares”) shall vest based
on the level of attainment of the Company’s Total Revenue for the Performance
Period, in accordance with the schedule set forth on Attachment B; provided
that, to receive any Shares in respect of the Revenue Performance Measure-Based
Shares, you must remain employed by the Company through the expiration of the
Performance Period (unless otherwise vested pursuant to Section E or F below).

Section C. EPS Performance Measure-Based Shares. Fifty percent (50%) of the
Target Award (the “EPS Performance Measure-Based Shares”) shall vest based on
the level of attainment of the Company’s Earnings per Share for the Performance
Period, in accordance with the schedule set forth on Attachment B; provided
that, to receive any Shares in respect of the EPS Performance Measure-Based
Shares, you must remain employed by the Company through the through the
expiration of the Performance Period (unless otherwise vested pursuant to
Sections E or F below).

Section D. Establishment of Performance Ratchets and Performance Goals. The
Board (or Board committee) has established the Performance Goals and the
Performance Ratchets that must be attained for threshold and target performance
for the Performance Period. The Performance Goals and Performance Ratchets for
the Performance Period are set forth on Attachment B. Promptly following the end
of the Performance Period, the Board (or Board committee) will determine the
percentage of the Performance Measure-Based Shares that shall vest for the
Performance Period, based on the Company’s attainment of the Performance Goals
and application of the Performance Ratchets.

Section E. Vesting Acceleration in Event of Termination due to death or
Disability or a Termination without Cause or for Good Reason. Notwithstanding
the foregoing, any provisions of Attachment A and any other provisions of the
Plan to the contrary, in the event that your employment is terminated due to
your death or Disability or by the Company without Cause, or by you for Good
Reason (as defined in Attachment A), the Performance Goals for the Target Award
and all Shares that are part of the Target Award will be deemed one hundred
percent (100%) achieved and the Target Award and all such Shares shall vest upon
termination based on a fraction, the numerator of which is the number of days
from the First Date through and including the date of termination of your

 

2



--------------------------------------------------------------------------------

employment, and the denominator of which is the total number of days in the
Performance Period; provided that you deliver to the Company, and fail to timely
revoke, a signed release of claims reasonably acceptable to the Company within
fifty-five (55) days following the date of termination of your employment.
Notwithstanding anything herein to the contrary, in no event shall the timing of
your execution of the general release, directly or indirectly, result in you
designating the calendar year of payment, and if a payment that is subject to
execution of the general release could be made in more than one taxable year,
payment shall be made in the later taxable year. Further, notwithstanding
Section G below, the Company will deliver to you a number of Shares vested in
accordance with this Section E promptly upon the expiration of the revocation
period described in the preceding sentence.

Section F. Treatment of Shares in Event of Change of Control. Notwithstanding
the foregoing, any provisions of Attachment A or the Plan to the contrary, in
the event that the Target Award and Shares that are part of the Target Award are
assumed or substituted in connection with a Change of Control (as defined in the
Plan), in the case of a termination of employment by the Company without Cause
or by you for Good Reason within the twelve (12) month period following a Change
of Control (or during the six (6) month period prior to a Change of Control if
such termination was in contemplation of, or directly related to, the Change of
Control), the Performance Goals and Performance Measures for the Target Award
and all Shares that are part of the Target Award will be deemed one hundred
percent (100%) achieved and the Target Award and all such Shares shall vest upon
termination; provided that, you deliver to the Company, and fail to timely
revoke, a signed release of claims reasonably acceptable to the Company within
fifty-five (55) days following the date of termination of your employment.
Notwithstanding anything herein to the contrary, in no event shall the timing of
your execution of the general release, directly or indirectly, result in you
designating the calendar year of payment, and if a payment that is subject to
execution of the general release could be made in more than one taxable year,
payment shall be made in the later taxable year. Further, notwithstanding
Section G below, the Company will deliver to you a number of Shares vested
pursuant to the preceding sentence promptly upon the expiration of the
revocation period described in such sentence. If the Target Award and Shares
that are part of the Target Award are not assumed or substituted in connection
with a Change of Control (as defined in the Plan), the Performance Goals and
Performance Measures for the Target Award and all Shares that are part of the
Target Award will be deemed one hundred percent (100%) achieved and the Target
Award and all such Shares shall vest immediately upon the effective date of the
Change of Control. The number of Shares subject to the Target Award shall be
adjusted pursuant to Article 12 of the Plan.

Section G. Distribution of Shares. Notwithstanding Section 4(d) of Attachment A,
the Company will deliver to you a number of Shares vested in accordance with the
provisions this Agreement as soon as administratively practicable after the end
of the Performance Period, but in no event later than March 15 of the fiscal
year following the year in which such Shares vested (“Settlement Date”);
provided that, notwithstanding anything in the Plan to the contrary, if the
Company terminates your service for Cause (as defined in Attachment A) prior to
the date on which the Shares are distributed to you, you shall forfeit any right
to such distribution of Shares and you shall not receive any Shares on the
Settlement Date.

 

 

3



--------------------------------------------------------------------------------

Attachment A

Fogo de Chão, Inc.

2015 Omnibus Incentive Plan

RESTRICTED STOCK AWARD AGREEMENT

Section 1. Definitions. With respect to any Participant who is employed by the
Company or one of its Affiliates pursuant to an effective written employment
agreement, if any, between the Company and/or one of its Affiliates in which
there is a definition of any capitalized term used in this Agreement, the
definition in such employment agreement will be used, solely for such
Participant and only for so long as such employment agreement remains effective.
Otherwise, the capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings set forth below.

(a) “Cause” shall mean the Participant’s (i) misappropriation or theft of the
Company’s or any of its Affiliate’s funds or property; (ii) indictment for,
conviction of or entering of a plea of nolo contendere of any fraud,
misappropriation, embezzlement or similar act, felony or crime involving
dishonesty or moral turpitude; (iii) material breach of this Agreement or
failure to perform any of the Participant’s material duties owed to the Company;
or (iv) commission of any act involving willful malfeasance or gross negligence
or the Participant’s failure to act involving material nonfeasance; provided,
however, that, in the case of the above sub-clause (iii), termination of Service
by the Company or the Company’s Affiliate, if applicable, shall not be for
“Cause” unless (A) such breach is not capable of being cured, or (B) such
Participant has first been given written notice of such breach by the Company or
its Affiliate, as applicable, and if such breach is capable of being cured, such
breach remains uncured for a period of ten (10) business days after such notice
to the Participant, or, if cured, recurs within 180 days.

(b) “Disability” shall mean (i) a permanent and total disability that entitles
the Participant to disability income payments under any long-term disability
plan or policy provided by the Company under which the Participant is covered,
as such plan or policy is then in effect; or (ii) if such Participant is not
covered under a long-term disability plan or policy provided by the Company at
such time for whatever reason, then the term “Disability” means a “permanent and
total disability” as defined in Section 22(e)(3) of the Code that the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than twelve (12) months, and, in this case, the
existence of any such “Disability” will be certified by a physician acceptable
to the Company.

(c) “Good Reason” shall mean (i) a material diminution of the Participant’s base
salary, (ii) a material diminution in the Participant’s authority, duties or
responsibilities, or (iii) the Company or any other Affiliate requiring the
Participant to be based at any office or location that is more than fifty
(50) miles from the initial location of the Participant’s employment.

 

4



--------------------------------------------------------------------------------

Section 2. Grant of Restricted Stock Award. Subject to the terms and conditions
of the Plan and this Agreement, the Company hereby grants to the Participant the
number of Shares of Restricted Stock specified on the cover page of this
Agreement on the terms set forth therein, as more fully described in this
Attachment A. This Award is granted under the Plan, which is incorporated herein
by reference and made a part of this Agreement.

Section 3. Issuance of Shares

(a) The Shares of Restricted Stock shall be evidenced by book-entry
registration; provided, however, that the Committee may determine that the
Shares of Restricted Stock shall be evidenced in such other manner as it deems
appropriate, including the issuance of a stock certificate or certificates. In
the event that any stock certificate is issued with respect to the Shares of
Restricted Stock, such certificate shall (i) be registered in the name of the
Participant, (ii) bear an appropriate legend referring to the terms, conditions
and restrictions applicable to the Shares of Restricted Stock and (iii) be held
in custody by the Company.

(b) Voting Rights. The Participant shall have voting rights with respect to the
Shares of Restricted Stock.

(c) Dividends. All cash and other dividends and distributions, if any, that are
paid with respect to any Shares of Restricted Stock shall be withheld by the
Company and paid to the Participant, without interest, only when, and if, the
Shares of Restricted Stock become vested in accordance with this Agreement.

Section 4. Termination of Service; Distribution.

(a) Death or Disability. In the event of the Participant’s termination of
Service at any time due to the Participant’s death or Disability, unvested
Shares of Restricted Stock shall fully vest as of such termination.

(b) Termination of Service. Subject to Section 4(c), any unvested Shares of
Restricted Stock shall be forfeited without consideration upon the termination
of the Participant’s Service by the Company or its Affiliates for any reason.

(c) Change of Control. In the event of the Participant’s termination of Service
on or within twelve (12) months following the date of a Change of Control, all
unvested Shares of Restricted Stock shall fully vest as of the date of such
termination of Service and shall be distributed to the Participant pursuant to
Section 4(d) of this Agreement.

(d) Distribution on Vesting. Subject to the provisions of this Agreement, upon
the vesting of any of the Shares of Restricted Stock, the Company shall deliver
to the Participant, as soon as reasonably practicable after the applicable
Vesting Date (or the date of the Participant’s termination of Service, as
applicable), vested Shares and all cash and other dividends and distributions,
if any. Upon such delivery, such Shares shall be fully assignable, saleable and
transferable by the Participant; provided that, any such assignment, sale,
transfer or other alienation with respect to such Shares shall be in accordance
with applicable securities laws.

 

5



--------------------------------------------------------------------------------

Section 5. Restricted Activities. In exchange for good and valuable
consideration hereunder, the Participant agrees that the restrictions below on
his or her activities during and after the Participant’s Service are necessary
to protect the goodwill, Confidential Information (as defined below) and other
legitimate interests of the Company and its Affiliates.

(a) Confidential Information. The Participant acknowledges that during the
period of Service, the Participant shall have access to and shall be provided
with sensitive, confidential, proprietary and trade secret information of the
Company and its Affiliates (including, in each case, such information,
observations and data obtained prior to the date of this Agreement concerning
the business or affairs of the Company, its Affiliates and their respective
predecessors) (collectively, “Confidential Information”) which is the property
of the Company and such Affiliates, and agrees that the Company and such
Affiliates have a protectable interest in such Confidential Information.
Therefore, the Participant agrees that the Participant shall not, during the
period of Service and at all times thereafter, disclose to any unauthorized
person or use for Participant’s own purposes any such Confidential Information
without the prior written consent of the Company unless and to the extent that
the aforementioned matters (i) become or are generally known to and available
for use by the industry other than as a result of the Participant’s unauthorized
acts or omissions in breach of this Agreement, (ii) are required to be disclosed
by judicial process or law or (iii) are in furtherance of the Participant’s
duties to the Company or its Affiliates. The Participant shall deliver to the
Company at the termination of the Service period, or at any other time the
Company may request, (A) all memoranda, notes, plans, records, reports, computer
tapes, printouts and software and other documents and data (and copies thereof)
which constitute Confidential Information which the Participant may then possess
or have under Participant’s control and (B) all property of the Company and its
Affiliates in the Participant’s possession, including but not limited to all
company-owned computer equipment (hardware and software), telephones, facsimile
machines, blackberry and other communication devices, credit cards, office keys,
security access cards, badges, and identification cards. Nothing in this
Agreement or otherwise limits the Participant’s ability to communicate directly
with and provide information, including documents, not otherwise protected from
disclosure by any applicable law or privilege to the U.S. Securities and
Exchange Commission (the “SEC”) or any other federal, state or local
governmental agency or commission (“Government Agency”) regarding possible legal
violations, without disclosure to the Company. The Company may not retaliate
against the Participant for any of these activities, and nothing in this
Agreement or otherwise requires the Participant to waive any monetary award or
other payment that Participant might become entitled to from the SEC or any
other Government Agency.

(b) Non-Competition. The Participant acknowledges that in the course of the
Participant’s Service with the Company or its Affiliates the Participant has
become and shall become familiar with trade secrets and other Confidential
Information concerning the Company and its Affiliates that derive independent
economic value from not being

 

6



--------------------------------------------------------------------------------

generally known, and that the Participant’s services have been and shall be of
special, unique or extraordinary value to the Company and its Affiliates.
Therefore, the Participant agrees that, during the period of the Participant’s
Service with the Company or its Affiliates and for two (2) years thereafter (the
“Restrictive Period”), the Participant shall not engage, directly or indirectly
in the Business (as defined below) in any city or within a fifty (50) mile
radius of any city in the United States or Brazil in which the Company or its
Affiliates currently operate or will operate during the term of this Agreement,
or, directly or indirectly, own an interest in, manage, operate, join, control,
lend money or render other financial assistance to, or participate in or be
connected with, as an officer, director, employee, partner, stockholder, agent,
or consultant or otherwise, any Person that competes with the Business; provided
that, for purposes of this Section 5, ownership of securities having no more
than two percent (2%) of the outstanding voting power of any publicly traded
Business shall not be deemed to be in violation of this Section 5. The
Participant expressly agrees and acknowledges that the restrictions contained in
this Section 5 are for the purposes of restricting the activities of the
Participant only to the extent necessary for the protection of the legitimate
business interests of the Company and its Affiliates, and do not preclude the
Participant from earning a livelihood, nor do they unreasonably impose
limitations on the Participant’s ability to earn a living. In addition, the
Participant agrees and acknowledges that the potential harm to the Company and
its Affiliates of their non-enforcement outweighs any harm to the Participant of
its enforcement by injunction or otherwise. The Participant expressly
acknowledges and agrees that each and every restraint imposed by this Agreement
is reasonable with respect to the subject matter, time period and geographical
area. The Restrictive Period shall be extended by the length of any period
during which the Participant is in breach of the terms of this Section 5(b) or
Section 5(c) of this Agreement. For purposes of this Agreement, “Business” means
any business which involves the development, opening, operating or franchising
of restaurants that derive more than twenty-five percent (25%) of their annual
food sales from steak products in the United States or Brazil.

(c) Non-Solicitation. The Participant agrees that, during the Restrictive
Period, the Participant shall not (i) induce or attempt to induce any customer,
supplier or other party with whom or which the Company or any Affiliate did
business during the Participant’s Service with the Company and with whom or
which the Participant had contact during his or her Service with the Company or
any Affiliate to cease doing business with the Company or such Affiliates, or in
any way interfere with or attempt to interfere with the relationship between the
Company or its Affiliates and any existing customer, supplier or other party
with whom or which the Company or its Affiliates did business during the
Participant’s Service with the Company or any Affiliate and with whom or which
the Participant had contact during his or her Service with the Company or any
Affiliate, the effects of which would tend to divert, diminish, or prejudice the
goodwill or business of the Company or any Affiliate, or (ii) with respect to
anyone who worked for the Company or any Affiliate (the “Company Employee”),
(A) hire, employ or retain the services of (including, without limitation, as an
employee or independent contractor) any such Company Employee, (B) directly or
indirectly interfere with or attempt to interfere with any Company Employee
and/or representative or agent of the Company or its Affiliates, or (C) induce
or attempt to induce any Company Employee to

 

7



--------------------------------------------------------------------------------

leave the employ of the Company or its Affiliates, whether or not such person is
employed or engaged pursuant to a contract with the Company or its Affiliates,
or otherwise engaged at will, or violate the terms of their contracts, or any
employment arrangements, with the Company or its Affiliates; provided that,
while the foregoing shall not prohibit a general solicitation to the public by
general advertising, hiring any person identified in this Section 5(c) as a
result of such general solicitation is prohibited during the Restrictive Period.

(d) Participant’s Representations; Restriction on Use of Third-Party
Confidential Information. The Participant hereby represents and warrants that
(i) the execution, delivery and performance of this Agreement by the Participant
does not and shall not conflict with, breach, violate or cause a default under
any contract, agreement, instrument, order or judgment to which the Participant
is a party or by which the Participant is bound, (ii) the Participant is not a
party to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any person or entity other than the Company or
its Affiliates, if any, and (iii) this Agreement constitutes the valid and
binding obligation of the Participant, enforceable against the Participant in
accordance with its terms. The Participant shall not improperly use any
confidential information or trade secrets of any third party in connection with
the performance of the Participant’s duties.

Section 6. Enforcement. If, at the time of enforcement of any of Section 5 of
this Agreement, a court or an arbitrator shall hold that the restrictions stated
therein are unreasonable under the circumstances then existing, the parties
agree that the maximum restrictions reasonable under such circumstances shall be
substituted for such restrictions and that the court or arbitrator shall be
allowed to revise the restrictions contained herein to the fullest extent
permitted by law. Because the Participant’s services are unique and because the
Participant has access to Confidential Information, the parties hereto agree
that money damages would not be an adequate remedy for any breach of this
Agreement. Therefore, in the event of a breach or threatened breach of this
Agreement, the Company or its successors or assigns may, in addition to other
rights and remedies existing in their favor, apply to any court of competent
jurisdiction for specific performance, declaratory and/or injunctive or other
relief in order to enforce or prevent any violations of the provisions hereof
(without posting a bond or other security).

Section 7. Miscellaneous Provisions.

(a) Notices. Any notice or other communication provided for herein or given
hereunder to a party hereto must be in writing, and shall be deemed to have been
given (i) when personally delivered or delivered by facsimile transmission with
confirmation of delivery, (ii) one (1) business day after deposit with Federal
Express or similar overnight courier service, or (iii) three (3) business days
after being mailed by first-class mail, return receipt requested. A notice shall
be addressed, as follows:

if to the Company, to:

14881 Quorum Drive

Suite 750

Dallas, TX 75254

Attention: General Counsel

 

8



--------------------------------------------------------------------------------

and if to the Participant, at the address that he or she most recently provided
to the Company.

or to such other address or facsimile number as such party may hereafter specify
for the purpose of notice to the other parties hereto.

All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m. on a
business day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed received on the next succeeding business day in
the place of receipt.

(b) Section 83(b) Election. Upon the execution of this Agreement, the
Participant may make an election under Section 83(b) of the Code and the
regulations promulgated thereunder (the “83(b) Election”) with respect to the
this Award in the form attached hereto as Exhibit A.

(c) Entire Agreement. This Agreement and the Plan constitute the entire
agreement, and understanding among the parties hereto in respect of the subject
matter hereof and supersede all prior and contemporaneous arrangements,
agreements and understandings, whether oral or written and whether express or
implied, and whether in term sheets, presentations or otherwise, among the
parties hereto, or between any of them, with respect to the subject matter
hereof; provided that, the Participant shall continue to be bound by any other
confidentiality, non-competition, non-solicitation and other similar restrictive
covenants contained in any other agreements between the Participant and the
Company, its Affiliates and their respective predecessors to which the
Participant is bound. In the event of any inconsistency between any restrictive
covenants contained herein and any restrictive covenants contained in such other
agreements, that obligation which is the most restrictive upon the Participant
shall control.

(d) Amendment; Waiver. No amendment or modification of any provision of this
Agreement shall be effective unless signed in writing by or on behalf of the
Company and the Participant, except that the Company may amend or modify this
Agreement without the Participant’s consent in accordance with the provisions of
the Plan or as otherwise set forth in this Agreement. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition, whether of like or different nature. Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

(e) Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Participant.

 

9



--------------------------------------------------------------------------------

(f) Successors and Assigns; No Third-Party Beneficiaries. The provisions of this
Agreement shall inure to the benefit of, and be binding upon, the Company and
its successors and assigns and upon the Participant and the Participant’s heirs,
successors legal representatives and permitted assigns. The Participant hereby
expressly acknowledges that the Company’s successors and assigns are permitted
to enforce all of the Company’s or its Affiliates’ rights under this Agreement,
including but not limited to their rights under Section 5 of this Agreement.
Nothing in this Agreement, express or implied, is intended to confer on any
person other than the Company and the Participant, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

(g) Signature in Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be deemed an original, with the same effect as
if the signatures thereto and hereto were upon the same instrument.

(h) Participant Undertaking. The Participant agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable to carry out or give effect to any of the obligations or
restrictions imposed on either the Participant or the Restricted Stock pursuant
to the provisions of this Agreement.

(i) Participant Representation. The Participant acknowledges and understands
that material definitions and provisions concerning the Restricted Stock and the
Participant’s rights and obligations with respect thereto are set forth in the
Plan. The Participant has read carefully, and understands, the provisions of the
Plan.

(j) Withholding. The Company shall have the power and the right to deduct or
withhold automatically from any payment or Shares deliverable under this
Agreement, or require the Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Agreement. The Participant may elect,
subject to the approval of the Committee, in its sole discretion, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
Shares having a Fair Market Value equal to the minimum statutory total tax that
could be imposed in connection with any such taxable event provided that, the
Participant, if terminated, is terminated for any reason other than for Cause or
due to resignation without Good Reason.

(k) Transferability. Unless otherwise determined by the Committee, the
Participant shall not be permitted to transfer or assign the Restricted Stock
except in the event of death and in accordance with Section 14.5 of the Plan.

(l) Shares Not Registered. Shares shall be issued pursuant to this Agreement
unless the issuance and delivery of such Shares will not, in the opinion of
counsel, comply with (unless exempt from) all applicable requirements of law,
including, without limitation, the Securities Act of 1933, as amended, the rules
and regulations promulgated thereunder, state securities laws and regulations,
and the regulations of any stock

 

10



--------------------------------------------------------------------------------

exchange or other securities market on which the Company’s securities may then
be traded. The Company shall not be obligated to file any registration statement
under any applicable securities laws to permit the purchase or issuance of any
Shares, and accordingly any certificates for Shares may have an appropriate
legend or statement of applicable restrictions endorsed thereon. If the Company
deems it necessary to ensure that the issuance of Shares under this Agreement is
not required to be registered under any applicable securities laws, the
Participant shall deliver to the Company an agreement containing such
representations, warranties and covenants as the Company may reasonably require.

(m) No Right to Continued Service. The grant of the Restricted Stock evidenced
hereby and this Agreement shall impose no obligation on the Company or any
Affiliate to continue the Service of the Participant and shall not lessen or
affect any right that the Company or any Affiliate may have to terminate the
Service of such Participant.

(n) Choice of Law. This Agreement, and all claims or causes of action or other
matters that may be based upon, arise out of or relate to this Agreement shall
be governed by and construed in accordance with the laws of the State of
Delaware, excluding any conflict or choice of law rule or principle that might
otherwise refer construction or interpretation thereof to the substantive laws
of another jurisdiction.

(o) Consent to Jurisdiction. The Company and the Participant, by his or her
execution hereof, (i) hereby irrevocably submit to the exclusive jurisdiction of
the state and federal courts in the State of Delaware for the purposes of any
claim or action arising out of or based upon this Agreement or relating to the
subject matter hereof, (ii) hereby waive, to the extent not prohibited by
applicable law, and agree not to assert by way of motion, as a defense or
otherwise, in any such claim or action, any claim that it, he or she is not
subject personally to the jurisdiction of the above-named courts, that its, his
or her property is exempt or immune from attachment or execution, that any such
proceeding brought in the above-named court is improper or that this Agreement
or the subject matter hereof may not be enforced in or by such court and
(iii) hereby agree not to commence any claim or action arising out of or based
upon this Agreement or relating to the subject matter hereof other than before
the above-named courts nor to make any motion or take any other action seeking
or intending to cause the transfer or removal of any such claim or action to any
court other than the above-named courts whether on the grounds of inconvenient
forum or otherwise; provided, however, that the Company and the Participant may,
if necessary, seek to enforce and/or execute on a final judgment issued by a
Delaware court of competent jurisdiction in any other court of competent
jurisdiction. The Company and the Participant hereby consent to service of
process in any such proceeding, and agree that service of process by registered
or certified mail, return receipt requested, at its, his or her address
specified pursuant to Section 8(a) of this Agreement is reasonably calculated to
give actual notice.

(p) WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT, HE OR
SHE SHALL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY

 

11



--------------------------------------------------------------------------------

RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM,
CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
TRANSACTIONS. CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY
THE OTHER PARTY HERETO THAT THIS SECTION 8(P) CONSTITUTES A MATERIAL INDUCEMENT
UPON WHICH THEY ARE RELYING AND SHALL RELY IN ENTERING INTO THIS AGREEMENT. ANY
PARTY HERETO MAY FILE AN ORIGINAL, COUNTERPART OR A COPY OF THIS SECTION 8(P)
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY.

(q) No Guarantees Regarding Tax Treatment. The Participant (or his or her
beneficiaries) shall be responsible for all taxes with respect to Restricted
Stock. The Committee and the Company make no guarantees regarding the tax
treatment of Restricted Stock. Neither the Committee nor the Company has any
obligation to take any action to prevent the assessment of any tax, and none of
the Company or Affiliate, or any of their employees or representatives shall
have any liability to the Participant with respect thereto.

(r) Compliance with Section 409A. The Company intends that the Restricted Stock
be structured in compliance with, or to satisfy an exemption from, Section 409A
of the Code and all regulations, guidance, compliance programs and other
interpretative authority thereunder (“Section 409A”), such that there are no
adverse tax consequences, interest, or penalties under Section 409A as a result
of the Restricted Stock. In the event the Restricted Stock is subject to
Section 409A, the Committee may, in its sole discretion, take the actions
described in Section 11 of the Plan. Notwithstanding any contrary provision in
the Plan or this Agreement, any payment(s) of nonqualified deferred compensation
(within the meaning of Section 409A) that are otherwise required to be made
under this Agreement to a “specified employee” (as defined under Section 409A)
as a result of his or her separation from service (other than a payment that is
not subject to Section 409A) shall be delayed for the first six (6) months
following such separation from service (or, if earlier, the date of death of the
specified employee) and shall instead be paid on the date that immediately
follows the end of such six (6) month period (or, if earlier, the date of death
of the specified employee) or as soon as administratively practicable
thereafter. A termination of Service shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Section 409A upon or following a termination of Service, unless such termination
is also a “separation from service” within the meaning of Section 409A and the
payment thereof prior to a “separation from service” would violate Section 409A.
For purposes of any such provision of this Agreement relating to any such
payments or benefits, references to a “termination,” “termination of Service” or
like terms shall mean “separation from service.”

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

FOGO DE CHÃO, INC. By:       Name:   Title: Agreed and acknowledged as of the
date first above written: By:       Name:

 

13



--------------------------------------------------------------------------------

Exhibit A

FORM OF SECTION 83(B) ELECTION MATERIALS

Form of Section 83(b) Election Instructions

To make an election under Section 83(b) of the Internal Revenue Code of 1986, as
amended (the “Code”) in connection with your receipt, for tax purposes, of
Shares of Fogo de Chão, Inc. (the “Company”), you should complete and sign three
copies of the enclosed Section 83(b) Election form and mail as indicated no
later than 30 days after the Grant Date.

 

1. You should mail one copy of the executed Section 83(b) Election to the
Internal Revenue Service (see attached chart for appropriate Internal Revenue
Service Center), by certified mail (return receipt requested), using the
attached letter to the Internal Revenue Service, which you must date and sign
(also fill in your social security number).

 

2. You should deliver one copy of the executed Section 83(b) Election to the
Company, using the attached letter, which you must date and sign.

 

3. You should retain one copy of the executed Section 83(b) Election and file it
with your 2017 federal income tax return.



--------------------------------------------------------------------------------

IRS Service Centers for 83(b) Election

Questions: 1-800-829-1040

 

If you live in:    Appropriate Service Center Mailing Address Florida,
Louisiana, Mississippi, Texas    Department of the Treasury Internal Revenue
Service Austin, TX 73301-0002

Alaska, Arizona, California, Colorado, Hawaii, Idaho, Nevada,

New Mexico, Oregon, Utah, Washington, Wyoming

   Department of the Treasury Internal Revenue Service Fresno, CA 93888-0002

Arkansas, Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota,

Montana, Nebraska, North Dakota, Ohio, Oklahoma, South

Dakota, Wisconsin

   Department of the Treasury Internal Revenue Service Fresno, CA 93888-0002

Alabama, Georgia, Kentucky, New Jersey, North Carolina, South

Carolina, Tennessee, Virginia

   Department of the Treasury Internal Revenue Service Kansas City, MO
64999-0002

Connecticut, Delaware, District of Columbia, Maine, Maryland,

Massachusetts, Missouri, New Hampshire, New York,

Pennsylvania, Rhode Island, Vermont, West Virginia

   Department of the Treasury Internal Revenue Service Kansas City, MO
64999-0002

A foreign country, U.S. possession or territory, or use an APO or

FPO address, or are a dual-status alien

   Department of the Treasury Internal Revenue Service Austin, TX 73301-0215



--------------------------------------------------------------------------------

Election to Include Shares in Gross Income

Pursuant to Section 83(b) of the Internal Revenue Code

The undersigned purchased shares of common stock, par value $0.01 per share (the
“Shares”), of Fogo de Chão, Inc., on [●], 2017.

The undersigned desires to make a protective election pursuant to Section 83(b)
of the Internal Revenue Code of 1986, as amended (“Code §83(b)”).

Therefore, pursuant to Code §83(b) and Treasury Regulation §1.83-2 promulgated
thereunder, the undersigned hereby makes an election, with respect to the Shares
(described more fully in Paragraph 2 below).

The following information is supplied in accordance with Treasury Regulation
§1.83-2(e):

 

  1. The name, address and social security number of the undersigned:

 

Name:         Address:                     SSN:        

 

  2. A description of the property with respect to which the election is being
made:

 

Company

   Number of Shares

Fogo de Chão, Inc.

   [●] Shares

 

  3. The property was transferred on [•], 2017 (the “Transfer Date”). The
taxable year for which such election is made: calendar year 2017.

 

  4. The restrictions to which the property is subject: The Property is subject
to time-based vesting restrictions. Vesting will accelerate in certain
circumstances.

 

  5. The aggregate fair market value on the Transfer Date of the property with
respect to which the election is being made, determined without regard to any
lapse restrictions: $[●]

 

  6. The aggregate amount paid for such property: $[●]

 

  7. A copy of this election has been furnished to the Company pursuant to
Treasury Regulations §1.83-2(e)(7).



--------------------------------------------------------------------------------

Dated: [●], 2017

 

 

 

Print Name:



--------------------------------------------------------------------------------

[●], 2017

Internal Revenue Service Center

[Insert Address]

 

Re: Section 83(b) Election

SSN:                                 

Dear Sir or Madam:

Pursuant to Treasury Regulations Section 1.83-2(c) promulgated under Section 83
of the Internal Revenue Code of 1986, as amended (the “Code”), enclosed please
find an election under Section 83(b) of the Code.

 

Sincerely,  

 

Print Name:

Enclosure



--------------------------------------------------------------------------------

[●], 2017

14881 Quorum Drive

Suite 750

Dallas, TX 75254

Attention: General Counsel

 

Re: Section 83(b) Election

Dear Sir:

Pursuant to Treasury Regulations Section 1.83-2(d) promulgated under Section 83
of the Internal Revenue Code of 1986, as amended (the “Code”), enclosed please
find a copy of an election under Section 83(b) of the Code.

 

Sincerely,  

 

Print Name:

Enclosure